


Exhibit 10.9

AMENDMENT TO LOAN AGREEMENT

        THIS AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made effective as
of July 15, 2004, by and between GTA-IB, LLC, a Florida limited liability
company ("GTA-IB"), and GOLF TRUST OF AMERICA, L.P., a Delaware limited
partnership (the "Lender").

R E C I T A L S

        A.    Reference is made to that certain Loan Agreement (the "Agreement")
dated as of June 20, 1997, by and between the Lender and Golf Host
Resorts, Inc., a Colorado corporation (the "Prior Borrower"). Capitalized terms
used without definition in this Amendment shall have the meanings assigned to
such terms in the Agreement.

        B.    Pursuant to that certain Settlement Agreement dated as of July 15,
2004 by and among (i) the Prior Borrower, (ii) Golf Hosts, Inc., a Florida
corporation, (iii) Golf Host Management, Inc., a Delaware corporation, (iv) Golf
Host Condominium, Inc., a Delaware corporation, (v) Golf Host Condominium, LLC,
a Delaware limited liability company, (vi) GTA-IB and (vii) Lender (the
"Settlement Agreement"), the Prior Borrower has been released from its
obligations under the Agreement and GTA-IB has agreed to undertake these
obligations under the Agreement.

        C.    GTA-IB and the Lender acknowledge and agree that the Borrower is
in default of its obligations under the Agreement, as described in the
Settlement Agreement, and that such default shall not be deemed to be cured or
waived under this Amendment. Nothing herein shall eliminate or restrict the
Lender's right to take all action under the Agreement and at law with respect to
such default.

        D.    In furtherance of the Settlement Agreement, GTA-IB and Lender have
agreed to amend the Agreement on the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the parties hereto agree as follows:

        1.     Defined Terms. In Section 1.1, the defined term below is hereby
amended and restated as follows:

        "Borrower" means GTA-IB, LLC, a Florida limited liability company, and
any successor thereto, or assignee thereof, as permitted by the terms of this
Agreement."

        2.     Interest on Additional Interest Amount. Section 2.1(d) of the
Agreement is hereby deleted in its entirety.

        3.     Section 2.3. Section 2.3 of the Agreement is hereby amended and
restated as follows:

        "2.3 Tranche I Loan Interest. Notwithstanding any other term of this
Agreement, Borrower shall have no obligation to accrue or pay Interest or any
other interest to Borrower on or related to the Tranche I Loan at any time.

        (a)   Base Interest. Borrower shall have no obligation to accrue or pay
Base Interest at any time.

        (b)   Deleted.

        (c)   Participating Interest. Borrower shall have no obligation to
accrue or pay Participating Interest at any time.

        (d)   Deleted.

        (e)   Record-keeping. Borrower shall utilize an accounting system for
the Property in accordance with its usual and customary practices and in
accordance with GAAP which will accurately record all Gross Revenue. Borrower
shall retain all accounting records for

--------------------------------------------------------------------------------






each Fiscal Year conforming to such accounting system until at least five
(5) years after the expiration of such Fiscal Year."

        4.     Section 2.4. Section 2.4 of the Agreement is hereby amended and
restated as follows:

        "2.4 Tranche II Loan Interest. Notwithstanding any other term of this
Agreement, Borrower shall have no obligation to accrue or pay Interest or any
other interest to Lender on or related to the Tranche II Loan at any time."

        5.     Section 2.6. Section 2.6 of the Agreement is hereby deleted in
its entirety.

        6.     Section 6.1. Section 6.1 of the Agreement is hereby deleted in
its entirety.

        7.     Section 6.8. The second sentence of Section 6.8 of the Agreement
is hereby deleted.

        8.     Section 6.9(e). The first sentence of Section 6.9(e) of the
Agreement is hereby deleted.

        9.     Section 6.10(a). Section 6.10(a) of the Agreement is hereby
amended and restated as follows:

        "(a) Borrower shall utilize, or cause to be utilized, an accounting
system for the Property in accordance with its usual and customary practice, and
in accordance with GAAP. The books of account and all other records relating to
or reflecting the operation of the Property shall be kept at either the Property
or Borrower's offices. Such books and records shall be available to Lender and
its representatives for examination, audit, inspection and transcription."

        10.   Section 6.10(b). Section 6.10(b) of the Agreement is hereby
amended and restated as follows:

        "(b) Borrower shall furnish to Lender within thirty (30) days of the end
of each Fiscal Quarter unaudited financial statements for the Fiscal Quarter and
year to date, together with the same information for the comparable prior Fiscal
Quarter and year to date, including the following: results of operations, a
balance sheet, statements of cash flows and statement of changes in owner's
equity. If Lender requests, Borrower shall provide reviewed financial statements
for such Fiscal Quarter at Borrower's expense. Each quarterly report shall also
include a narrative explaining any deviation in any major revenue or expense
category or operating expenses (by category) of more than ten percent (10%) from
the amounts set forth on the Annual Budget, together with, if appropriate a
revised Annual Budget, which budget shall be subject to Lender's review and
approval as provided in Section 6.9."

        11.   Section 6.20. Section 6.20 of the Agreement is hereby deleted in
its entirety.

        12.   Section 16.17. Section 16.17 of the Agreement is hereby amended
and restated as follows:

        "16.17 Interest Rate Limitation. It is the intent of Borrower and Lender
in the execution of this Agreement and the other Loan Documents that the Loans
be interest free on all amounts and at all times."

        13.   Construction. Except as expressly amended by this Amendment, the
Agreement shall remain in full force and effect.

        14.   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        15.   Counterparts. This Amendment may be executed in counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

[Signature page attached]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first above written.

GTA-IB:

GTA-IB, LLC,
a Florida limited liability company

By:   /s/  W. BRADLEY BLAIR, II      

--------------------------------------------------------------------------------

    Its:   President    
Lender:
 
 
GOLF TRUST OF AMERICA, L.P.,
a Delaware limited partnership
 
 
By: GTA GP, Inc., a Maryland corporation
Its: General Partner
 
 
By:
 
/s/  W. BRADLEY BLAIR, II      

--------------------------------------------------------------------------------


 
  Its:   President    

--------------------------------------------------------------------------------


